Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 1 of 9 PagelID: 1
Te, Cheek, US Psper Cover
Mewerk » rAvew Terie y onel
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C; 82241

Instructions

 

1. Who Should Use This Form. You should use this formif 4! ©.- 73 6% Se
: you are a federal prisoner and you wish to challenge the way your sentence is being carried out (for
example, you claim that the Bureau of Prisons miscalculated your sentence or failed to properly award
good time credits);

: you are in federal or state custody because of something other than a judgment of conviction (for
example, you are in pretrial detention or are awaiting extradition); or

. you are alleging that you are illegally detained in immigration custody.

2. Who Should Not Use This Form. You should not use this form if

. you are challenging the validity of a federal judgment of conviction and sentence (these challenges are
generally raised in a motion under 28 U.S.C. §$ 2255);

. you are challenging the validity of a state judgment of conviction and sentence (these challenges are
generally raised in a petition under 28 U.S.C. § 2254); or

. you are challenging a final order of removal in an immigration case (these challenges are generally

raised in a petition for review directly with a United States Court of Appeals).

3. Preparing the Petition. The petition must be typed or neatly written, and you must sign and date it under
penalty of perjury. A false statement may lead to prosecution.

4. Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you
do not fill out the form properly, you will be asked to submit additional or correct information. If you want to
submit any legal arguments, you must submit them in a separate memorandum. Be aware that any such
memorandum may be subject to page limits set forth in the local rules of the court where you file this petition. If
you attach additional pages, number the pages and identify which section of the petition is being continued. All
filings must be submitted on paper sized 8% by 11 inches. Do not use the back of any page.

5. Supporting Documents. In addition to your petition, you must send to the court a copy of the decisions you are
challenging and a copy of any briefs or administrative remedy forms filed in your case.

6. Required Filing Fee. You must include the $5 filing fee required by 28 U.S.C. § 1914(a). If you are unable to
pay the filing fee, you must ask the court for permission to proceed in forma pauperis — that is, as a person who
cannot pay the filing fee — by submitting the documents that the court requires.

7, Submitting Documents to the Court. Mail your petition and copies to the clerk of the United States
District Court for the district and division in which you are confined. For a list of districts and divisions, see 28
U.S.C. §§ 81-131. All copies must be identical to the original. Copies may be legibly handwritten.

 

If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the
court to file-stamp it and return it to you.

8. Change of Address. You must immediately notify the court in writing of any change of address. If you do not,
the court may dismiss your case.

Beye. Cher j / .
gk fhe Cours Se frnds freper plese Préns jer Py Cale fe Pre. UL OS Court
for jee. Dspeer ef Celumbie. .

Page 1 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 2 of 9 PagelD: 2

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

for the

 

Nee ee ee

Koger Stone; 4 Numa Esuhar,,
om trkel) Mihenal be Beles, mn pa Heng Kong )
{re te ster Ph lhe Ae * Senat®R Ate De. Lina 7 ) Case No.

 

 

 

24 YR ld woman attecke d by by Menhing | +g § wn or ‘Pern pple ark of COUT
hence . rm feminine ren
“ CKelated te USAv “Rs er Stone (De Celambia))
Unuted Sites of Amegica’f US Ao shal )
fas jas Tra RespondentS teenprou Tnkelig én Pyency
name Oh warden or TT authoriba person having custody of. petitioner
Badin dt or hen Weeden + Ore kee, Fee rok eae of ers ow,

¢ pepert - ren es; AACE
ney fe 4 i once wegen ea RHI Bene WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241 1 Av MoTjiav 7 0 og
VACATE SET ASIDE 4 Cee BT T UNDER AF VIC. $F MATS, fup vietien ISMISS FoR LACK
Sub yet’ Mattern Jurisdich ersonal Information

 

 

 

1. (a) Your full name: R o4erR Stone / Neamar ESahar
(b) Other names you have ufed:

2, Place of confinement: ;
(a) Name of institution: Out on Bond (usp) / hubcer
(b) Address: / un ene wry

 

L

(c) Your identification number:

 

 

3, Are you currently being held on orders by:
(federal authorities © State authorities © Other - explain:
4, Are you currently:

CA pretrial detainee (waiting for trial on criminal charges)
Serving a sentence (incarceration, parole, probation, etc. ) after having been convicted of a crime
If you are currently serving a sentence, provide: Zn Convicted a t Trial ned Sentenced yet
(a) Name and location of court that sentenced you: US. pytnet Coury Dithic tot

 

 

 

 

Cat bum bie
(b) Docket number of criminal case: Unt new 0
(c) Date of sentencing: aE

Being held on an immigration charge
OOther (explain):

 

 

 

Decision or Action You Are Challenging

5, What are you challenging in this petition:
C}How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 3 of 9 PagelD: 3

AO 242 (Rey. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Pretrial detention

OImmigration detention

(7 Detainer

(The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

ODisciplinary proceedings

ther (explain): — Canvic How

 

 

6. Provide more information about the decision or action you are challenging:

(a) Name and location of the agency orcourt: (/$ Dutuck Cover Dy beck nk Columbia
Jasbingten , DE Qvoo}
(b) Docket number, case number, or opinion number:

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Conncheas at Tat - Mal. 4 Palle Sikments 0 CEng re 3S LF counts ele)
_ Obstruchew Jt _ Jus hee (Beer F)

= wWitne SS Tampering — (Bosztempsies >
(d) Date of the decision or action: ]}/15 / 2614 ’ /

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes (No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:

 

 

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not appeal: Alan, avarlabre web. AM overlabre
, /
Come dws have hein < A Agus te of

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes CUNo

Page 3 of 9
Case 2:19-cv-21052-SDW Document 1 Filed 12/03/19 Page 4 of 9 PagelD: 4

AO 242 (Rey. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224}

 

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:

 

(5) Date of result:

 

(6) Issues raised:

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes CINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

 

(3) Docket number, case number, or opinion number:

 

(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes ONo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
C Yes (No

Page 4 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 5 of 9 PagelD: 5

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes No
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence: ple pec pre ceduge +e lenge Viele hens Dar Bi ty ee a

 

"tn Lustedy | Peguirzmén Y fee pucpae af AF (SCD Ady/ 4 Rass. ZbS ph &
chal L AWW JARTS cc han.

 

 

 

11. Appeals of immigration proceedings
Does this case concern immigration proceedings?
Yes aro
If “Yes,” provide:
(a) Date you were taken into immigration custody:

 

(b) Date of the removal or reinstatement order:

 

(c) Did you file an appeal with the Board of Immigration Appeals?
Yes ONo

Page 5 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 6 of 9 PagelD: 6

AO 242 (Rey. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:

 

 

 

 

(5) Issues raised:

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes No
If “Yes,” provide:
(1) Name of court:

 

(2) Date of filing:

 

(3) Case number:

 

(4) Result:

 

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition? he
Yes No

If “Yes,” provide:
(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:

(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 7 of 9 PagelD: 7

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition ¢ CA#llenges 1* Forside Hea

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Tdictoneat ide er ptaugat in Pe Va cae at Pre Keal pacts in
Interest be cian ie Chirac ere brane ind Pe Name _! 'Unted States of Ahren ce Mu
der United States" in Mielunoa ct “ie USE 323) Gnd QV USC 547 dad Due Prescess

Pe Distr Couch locked Jurdiren over Pye prdutnent
(a) Supporting facts (Be brief Do not cite cases or law.): “[ndic trent wel rer bre ugh jn Pre Name oF Be

a

Beak pacty tn. Entecest hocauke if wOS fled in Pe name! Unted States af simence, “
ner "Wnitéd States* in Vielahow pp [@ Ube 32231 umd ae Ube Sy7 ond Die Process, Pe fern,
“United “ate \ ob America" teprt je 13 former ven define Br hss celenes under fe 1711
Acheles oF Cenfederr bev while ra 'Unded States! yefers fe pe. SO Shdes under LTVT US Conch fab -
See Ballemhnes Law Ot ab "Unted States” [8 se 323) gives Phil Cewt t lucid hes over cfendos
(b) Did you present Ground One in all appeals that were available to¥ou? Com Hed KGeuins + The “Unded Sete s+

 

Yes CINo Nery Pe “United States of Arena" cad Pre us Atterney Only Aad
duns ds thew fe an Ye ind Presecuse Crimes or ons +
i Upted dtares® . ob Pre pfecped Juntdchenw over Aig
GROUND TWO: End. trent

       
 

72

    
 
 

z é . K
fed B Gam, pitec Sid), Ave bcos find Pe. appes+ umd sparch ileuriintl were act Fe hiened

in Vulanen or Rule Yoo 4dCH), hee) 4 Dk. precess.
(a) Supporting facts (Be brief Do not cite cases or law.):

  

     

       

vtelated (Fed. & Cerium. Prec. Std) J Doe Prevess. Erb hele J Judged ian atk foro
ve pleas, un! Re_wrres+ an) seerch wit rumt ‘were vet redurved in. vuelethey
Lf. Fale Yeexy CAD , Yice) ¢ Bue Di rece $$. Fe thu rr Ce becky Teude nen.

 

(b) Did you present Ground Two in all appeals that were available to you?

   
  

 

es ONo
GROUND THREE: 7, vu. 5. “on eves!
pe infttmahey respen je 3 itd Prank us Prerizahew vp pe. Gand Teay 1a visa ew ef dsp dies Wed) cf

Und free
Ptweri -m3 pve recess, Alie Crt od

“+ Puss ved, Pen Pe vs hep {bel ton Kelahten vp
(a) Supporting facts (Be brief Do not cite cases or law.):
Re. J. HtFeraey. (Lued Cran Tacg—habpatndt aac tt ind pre. fer Fecewed Pe tapars rare
responses un Taga h ww Phere tev op Pe Grand Suey wo Vit hen of dépe ra ew Cf Phen sk eps
Que prece sf Als, Glind Jory Sap azene i were served by foe ta! eed b, Pe tds. fAtkerney
i HUSA <5 pabrer fren he Ul alae shal in Vit lish evs ef ted, (2. Com. prec [7 MY pes prices,

7
beetle fe Ud. Atty thesA were pur hel te Pe wohow, Shes “A tenprspec fOr Pm te “Geyve: pre_ Okan!
en you present Ground Three in all appeals that were available to you? Je wy subpoena},

es

CINo

Page 7 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 8 of 9 PagelD: 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
GROUND FOUR: Pehhener net Ploced under FISH clecbrand jerveillonce tn yielehew of

St SC & [Sop OP eg dove Prawst fle Court Shel? ocdir be Fis datele fed on dee
So csc ¢ [KO 6(f).

 

(a) Supporting facts (Be brief Do not cite cases or law.):
feb heneg wr J placed Under FiLit elecbren se furvedience im Vivlahow of Se We ¢ Fey,
ke. ¢ coy : disc é de

   
 

 

De “ece

    

  
  

3K. & a

prec ss ety id Re. UP Lien ded Pe Dupre Ceurt bee ki pews dc Ase

     

 

 

(b) Did you present Ground Four in all appeals that were available to you?
es No

14, If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not: M9.

 

 

 

Request for Relief

 
 

and Pe
nident( Jo Bite lose Pe Fis, Voce te,

     
 
 

15. State exactly what you want the court to do:

order pe Cit $0 [th de FisP €
iek Bide ty arrec + Stone S Sean be

_£ Xin mé. Re ESF iy bimern Appr, + Lawn te L Pre secu FE Ps eee-hen fer pethenes

thn} ) g Per peg vested vg wae raa red yelp. Tiias ber Jad case te Pe US. Oise Court

for pre Street er Columbia if Necersery,

Grtovxtn Five: [eh hener did ner have Re oppor hanty fe vbject fe Pe Grend Jory
Venere ant Selec hew pe ecess In Yielaner uf fed. 2. Carn. prec Glbycp vind leSS Trty 12
Individeal Yfand Jureri whe veted were legally qeolipied fo Sit and posioly only a Single

pean Jocer was legal goalthed de sit Pe. grad fary wAvel excluded na hue Umer ieinl, black

Zin diens, Wemen, College students, nd hipancs in vieiahew oF Cquar pre fer tree ond QF NC 1865

one Due process. De Pstrcti GRénd Sarg jelee hew plew un Jou polly 2x laded peers as

Stared une prere uth eo subs din hal failure te cmp | i t® r& use 1664 hic yie/a hea Cquar
Prerechen nd Dut Process 7% Pann Cowh Lees Sas Ba hee

  
     
  

 

ve lonce ¢
\

    
   

lec Wen: “. {uw ive

 

dia a

     

va héyy 6

 
 

along

Okouwo Six? Je CIA Wing Pisa elec bern surveillince Lemere Saklh te Signal Combed
Nema Esahag / oN psirael neh enal (ne ned ares fe Fl ih Riusfye ime Ienprisene 4
fer 7 2 Yeers on Thuope dup charges for Pestesting Jes Prin [/3*4 gunce of Mer fvene
In oo Puliiew prilew where fhe Cty, make ne COIN yd percent enly fwe Asitla, nh in Viel hen
ef Se ube s pyoy ehdeq | Fy ul pre kechew tnd Doe prewsi. CIA bribesinked Esahtys Raiiew
Cenvichen ind delenhev HH ge t Alex: Der et ff OO Yulin Lew ker whe we, Cinfing din an
PSiael pry ew bd yes bed aba bergamoy Chip uling un tr ESstlty. Rodpleyf hewevir wes Extra dueted

he : . me P yw ne an

by ESrael }e UF 40 Stind Trial bat Voge Escher remem nleupelly heed io
youlire, fhe SAcutd be vrdere d disc hovge d vind Fis Cle hente Jaye linnce [peo 7
diicizied under FO CSC FT IEE CED.

Page 8 of 9
Case 2:19-cv-21052-SDW Document1 Filed 12/03/19 Page 9 of 9 PagelD: 9

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

 

Date: (] is } cao AT
Signature of Petitioner—

Signature of Attorney or other authorized person, if any

(Grouwo Seve’ Pe enly Cloibe in Pe US Censhhebew Par cillews fer Pansh sent
of felonies offenbes 1s Pe Offences Chenkke ind te fre ley Penithments el lewye d
bye tn I piracy q Offenfes Agend Re Lan ap vahend Pere fore pe (Mekong falte Sfakmenty
CboSWuchrn ef Jushee ead wi dnes | deerperins otkn ses crevyed in Be Sten coke vented Be

Offences Cluuke ef fe U 6. Céensh be hen 4 Doe process Gnd pe Di sSbrie k Coun $
Lee ped Juritdu he ever Pre Offente 5,

fredja dice : Pe heners Suffered cd ale u dice because oF pre Sfeirakory

tind Jabshenhve Cénsh fuhenat Kight\ were yelled und Rey ape be ang Veduned ey

priv Liberty,

wiww. face beck Com | Kum Lye vbr eww ham
Jel! YIR- V9S-SBYY
Mow, Lytwbraw M LLC C2 mest cen

Ghowe? Eat CIA ied De Péme fe Jechacley Va Sa keller CAM 6 ceive Ihering ) fe
Conse fe Shes hing fj of Heng kong fre fefterds by Pre Heng Neng police Deparhinins in
Virtanen cr pre FG Ack Se Ube S18 ebseq pe recess i he YP» fhntotrven,
one 1h Steely apes fer ee , eee dey / an ceenbeg Phullpine Senator Lila Be biones,
a -_ . f& r¥ peer obad femal« wht hile welkine her dex
in Aer free ny fren ce uns attacked tnd kbd by & phe of hemh olecs "ese Vance fo Sbostt ©
OT tee fas, erg - Feder hte of prrericen Suen S Stating hal hee je full fo

Silent (ound facacd ¢.% a pe ,
7) Soun Je opie’ Lased 4é Ctra mtin vcate Ws 1 feepr Led emmeals ) Page 9 of 9
